Exhibit 10.1










SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the 25th day
of April, 2014 by and between HydroPhi Technologies Group, Inc., a Florida
corporation (the “Company”), and 31 Group, LLC (the “Investor”).

WHEREAS, the Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the 1933 Act
(without limiting any other such exemption which may apply to the transactions
contemplated by this Agreement);

WHEREAS, the Company has authorized the issuance of convertible notes, in the
aggregate original principal amount of $1,964,000, in the form attached hereto
as Exhibit A (the “Notes”), which Notes shall be convertible into shares of the
Company’s common stock, $0.001 par value per share (the “Common Stock”), in
accordance with the terms of the Notes;

WHEREAS, Investor wishes to purchase, and the Company wishes to sell at the
Initial Closing (as defined below), upon the terms and conditions stated in this
Agreement, (i) a Note in the aggregate original principal amount as set forth in
column (3) on Schedule I hereto (the “Initial Note”) (and the Common Stock
issuable upon conversion thereof, collectively, the “Initial Conversion Shares”)
and (ii) a warrant to initially acquire up to the aggregate number of additional
shares of Common Stock set forth opposite such Buyer’s name in column (4) on the
Schedule of Buyers, in the form attached hereto as Exhibit B (the “Warrants”)
(as exercised, collectively, the “Warrant Shares”).




WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company may require the Investor to participate in an Additional Closing (as
defined below) for the purchase by the Investor, and the sale by the Company, of
a Note in an original principal amount as set forth in column (5) on Schedule I
hereto (the “Additional Note”) (and the Common Stock issuable upon conversion
thereof, collectively, the “Additional Conversion Shares” and, collectively with
the Initial Conversion Shares, the “Conversion Shares”);




WHEREAS, the Notes, the Conversion Shares, the Warrants and the Warrant Shares ,
are collectively referred to herein as the “Securities” and the offering
contemplated hereby is referred to herein as the “Offering”;

WHEREAS, the parties have agreed that the obligation to repay the Notes shall be
an unsecured obligation of the Company; and

WHEREAS, at the Initial Closing, the parties hereto shall execute and deliver a
Registration Rights Agreement, in the form attached hereto as Exhibit C (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement), under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.





--------------------------------------------------------------------------------




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

1.

Purchase and Sale of Notes and Warrants.

1.1

Purchase and Sale of Initial Notes and Warrants.  Subject to the satisfaction
(or, where legally permissible, the waiver) of the conditions set forth in
Sections 4.1, the Company shall issue and sell to the Investor, and the Investor
shall purchase from the Company on the Initial Closing Date (as defined below),
an Initial Note in the aggregate original principal amount as set forth in
column (3) on Schedule I hereto along with Warrants to initially acquire up to
the aggregate number of Warrant Shares as is set forth in column (4) on Schedule
I hereto (the “Initial Closing”).  In connection with the Initial Closing, the
Company shall deliver irrevocable instructions to its transfer agent (the
“Transfer Agent”), substantially in the form of Exhibit E.

1.2

Purchase and Sale of Additional Notes.  Subject to the satisfaction (or, where
legally permissible, the waiver) of the conditions set forth in Sections 3.2(b)
and 4.2 below, the Company shall issue and sell to the Investor, and the
Investor shall purchase from the Company on the Additional Closing Date (as
defined below), an Additional Note in the aggregate original principal amount as
set forth in column (5) on Schedule I hereto (the “Additional Closing”).

1.3

Form of Payment.

(a)

On the Initial Closing Date, (i) the Investor shall pay the Initial Purchase
Price (as defined below) (less the amounts withheld pursuant to Section 12.12)
to the Company for the Initial Note and Warrants to be issued and sold to the
Investor at the Initial Closing, by wire transfer of immediately available funds
in accordance with the Company’s written wire instructions and (ii) the Company
shall deliver to the Investor (x) an Initial Note in the aggregate original
principal amount as set forth in column (3) on Schedule I hereto and (y)
Warrants to initially acquire up to the aggregate number of Warrant Shares as is
set forth in column (4) on Schedule I hereto, in each case, duly executed on
behalf of the Company and registered in the name of the Investor or its
designee.

(b)

On the Additional Closing Date, (i) the Investor shall pay the Additional
Purchase Price (as defined below) (less the amounts withheld pursuant to Section
12.12) to the Company for the Additional Note to be issued and sold to the
Investor at the Additional Closing, by wire transfer of immediately available
funds in accordance with the Company’s written wire instructions and (ii) the
Company shall deliver to the Investor an Additional Note in the aggregate
original principal amount as set forth in column (5) on Schedule I hereto, duly
executed on behalf of the Company and registered in the name of the Investor or
its designee.

(c)

Rank.  The parties hereto acknowledge that the Initial Note and the Additional
Note shall be part of a single series of notes and shall rank pari passu with
each other.

2.

Purchase Price. The purchase price for the Initial Note and Warrants to be
purchased by the Investor (the “Initial Purchase Price”) shall be the amount as
set forth in column (6) on Schedule I hereto.  The purchase price for the
Additional Note to be purchased by the Investor (the “Additional Purchase
Price”, and together with the Initial Purchase Price, each, a “Purchase Price”)
shall be the amount as set forth in column (7) on Schedule I hereto.  As
indicated on Schedule I, the Initial Note will be issued with an original issue
discount of approximately 35%.





2







--------------------------------------------------------------------------------




3.

Closings.  The Initial Closing and the Additional Closing are each sometimes
referred to in this Agreement as a “Closing”.  Each Closing shall occur at the
offices of Greenberg Traurig, LLP, MetLife Building, 200 Park Avenue, New York,
NY 10166.

3.1

Initial Closing.  The date and time of the Initial Closing (the “Initial Closing
Date”) shall be 10:00 a.m. (New York City time), on the first (1st) Trading Day
(as defined below) (and including the date hereof if a Trading Day) on which the
conditions to the Initial Closing set forth in Section 4.1 below are satisfied
or waived.

3.2

Additional Closing.

(a)

Additional Closing Date.  If the Company delivers an Additional Closing Notice
(as defined below), the date and time of the Additional Closing shall be 10:00
a.m. (New York City time), on a date that is no later than the tenth (10th)
Trading Day after the Effective Date (the “Additional Closing Date,” and the
Initial Closing Date and the Additional Closing Date are each sometimes referred
to in this Agreement as a “Closing Date”).

(b)

Additional Closing Mechanics.  Subject to the satisfaction (or waiver) of the
conditions set forth in this Section 3.2(b) and Section 4.2 below, the Company
shall have the right to require the Investor to purchase the Additional Note on
the Additional Closing Date by delivering to the Investor on the Effective Date,
by facsimile and overnight courier at its address set forth in Section 12.4
hereof, an irrevocable written notice that the Company has exercised its right
to require the Investor to purchase the Additional Note (the “Additional Closing
Notice”, and such date, the “Additional Closing Notice Date”). For the avoidance
of doubt, the Company shall not be entitled to effect an Additional Closing if
there shall exist an Additional Note Conditions Failure (as defined below).
 Notwithstanding anything herein to the contrary, if the Additional Closing does
not occur by October 2, 2014, the Company’s right to effect an Additional
Closing hereunder shall automatically terminate.

4.

Closing Conditions; Certain Covenants.

4.1

Conditions to the Initial Closing.

(a)

Conditions of the Company to the Initial Closing.  The obligation of the Company
to sell and issue the Initial Note and the Warrants to the Investor at the
Initial Closing is subject to the fulfillment, to the Company’s reasonable
satisfaction, prior to or at the Initial Closing, of each of the following
conditions:

(i)

Representations and Warranties.  The representations and warranties of the
Investor contained in this Agreement (x) that are not qualified by “materiality”
shall have been true and correct in all material respects when made and shall be
true and correct in all material respects as of the Initial Closing Date with
the same force and effect as if made on such dates, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such other date and (y) that are qualified by “materiality” shall
have been true and correct when made and shall be true and correct as of the
Initial Closing Date with the same force and effect as if made on such dates,
except to the extent such representations and warranties are as of another date,
in which case, such representations and warranties shall be true and correct as
of such other date.

(ii)

Initial Purchase Price.  At the Initial Closing, the Investor shall have
tendered to the Company the Initial Purchase Price (less the amounts withheld
pursuant to Section 12.12) by wire transfer of immediately available funds to
the account specified in writing by the Company prior to the date hereof.

(iii)

Registration Rights Agreement.  The Investor shall have duly executed and
delivered the Registration Rights Agreement to the Company.





3







--------------------------------------------------------------------------------



(iv)

No Injunction.  No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened in writing
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
any of the transactions contemplated by the Transaction Documents.

(b)

Conditions to the Investor to the Initial Closing.  The obligation of the
Investor to purchase the Initial Note and the Warrants to be issued to the
Investor at the Initial Closing is subject to the satisfaction, or (where
legally permissible) the waiver by the Investor, on the Initial Closing Date, of
each of the following conditions:

(i)

Representations and Warranties. The representations and warranties of the
Company contained in this Agreement (x) that are not qualified by “materiality”
or “Material Adverse Effect” shall have been true and correct in all material
respects when made and shall be true and correct in all material respects as of
the Initial Closing Date with the same force and effect as if made on such
dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct in all material respects as of such other date and (y) that are
qualified by “materiality” or “Material Adverse Effect” shall have been true and
correct when made and shall be true and correct as of the Initial Closing Date
with the same force and effect as if made on such dates, except to the extent
such representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct as of such other date.

(ii)

Performance of the Company.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement and the Registration Rights Agreement to be
performed, satisfied or complied with by the Company at or prior to the Initial
Closing Date. The Company shall have delivered to the Investor on the Initial
Closing Date a written certification by an executive officer of the Company to
the foregoing substantially in the form attached hereto as Exhibit D.

(iii)

No Suspension of Trading in or Notice of Delisting of Common Stock.  Trading in
the Common Stock shall not have been suspended by the Commission, the Trading
Market or the FINRA (except for any suspension of trading of less than fourteen
(14) days, which suspension shall be terminated prior to the Initial Closing
Notice Date), the Company shall not have received any final and non-appealable
notice that the listing or quotation of the Common Stock on the Trading Market
shall be terminated on a date certain (unless, prior to such date certain, the
Common Stock is listed or quoted on any other Trading Market), trading in
securities generally as reported on the Trading Market shall not have been
suspended or limited, nor shall a banking moratorium have been declared either
by the U.S. or New York State authorities (except for any suspension, limitation
or moratorium which shall be terminated prior to the Initial Closing Notice
Date), there shall not have been imposed any suspension of electronic trading or
settlement services by the Depository Trust Company (“DTC”) with respect to the
Common Stock that is continuing, the Company shall not have received any notice
from DTC to the effect that a suspension of electronic trading or settlement
services by DTC with respect to the Common Stock is being imposed or is
contemplated (unless, prior to such suspension, DTC shall have notified the
Company in writing that DTC has determined not to impose any such suspension),
nor shall there have occurred any material outbreak or escalation of hostilities
or other national or international calamity or crisis that has had or would
reasonably be expected to have a material adverse change in any U.S. financial,
credit or securities market that is continuing.

(iv)

Compliance with Laws.  The Company shall have complied with all applicable
federal, state and local governmental laws, rules, regulations and ordinances in
connection with the execution, delivery and performance of this Agreement and
the other Transaction Documents (as defined below) to which it is a party and
the consummation of the transactions contemplated hereby and thereby, including,
without limitation, the Company shall have obtained all permits and
qualifications required by any applicable state securities or “Blue Sky” laws
for the offer and sale of the Securities by the Company to the Investor).





4







--------------------------------------------------------------------------------



(v)

No Injunction.  No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened in writing
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
any of the transactions contemplated by the Transaction Documents.

(vi)

No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened in writing, and no inquiry or investigation by any governmental
authority shall have been commenced or threatened in writing, against the
Company or any Subsidiary, or any of the officers, directors or affiliates of
the Company or any Subsidiary, seeking to restrain, prevent or change the
transactions contemplated by the Transaction Documents, or seeking material
damages in connection with such transactions.

(vii)

Listing of Securities.  All of the Conversion Shares and Warrant Shares that may
be issued pursuant to the Notes and Warrants, respectively, shall have been
approved for listing or quotation on the Trading Market as of the Initial
Closing Date, in each case, and as required, without regard to any limitations
on conversion or exercise set forth in the Notes or Warrants, respectively,
subject only to notice of issuance.

(viii)

No Material Adverse Effect. No condition, occurrence, state of facts or event
constituting a Material Adverse Effect shall have occurred and be continuing.

(ix)

Opinion of Counsel. On the Initial Closing Date, the Investor shall have
received an opinion from outside counsel to the Company, dated the Initial
Closing Date, in the form mutually agreed to by the parties hereto prior to the
date hereof.

(x)

Initial Note and Warrants.  At the Initial Closing, the Company shall have
tendered to the Investor the Initial Note and Warrants.

(xi)

Registration Rights Agreement.  The Company shall have duly executed and
delivered the Registration Rights Agreement to the Investor.

(xii)

Current Public Information. All reports, schedules, registrations, forms,
statements, information and other documents required to have been filed by the
Company with the Commission since September 25, 2013, pursuant to the reporting
requirements of the 1934 Act, including all material required to have been filed
pursuant to Section 13(a) or 15(d) of the 1934 Act, shall have been filed with
the Commission under the 1934 Act.

4.2

Conditions to the Additional Closing.

(a)

Conditions of the Company to the Additional Closing.  The obligation of the
Company to sell and issue the Additional Note to the Investor at the Additional
Closing is subject to the fulfillment, to the Company’s reasonable satisfaction,
prior to or at the Additional Closing, of each of the following conditions:

(i)

Representations and Warranties.  The representations and warranties of the
Investor contained in this Agreement (x) that are not qualified by “materiality”
shall have been true and correct in all material respects when made and shall be
true and correct in all material respects as of the Additional Closing Date with
the same force and effect as if made on such dates, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such other date and (y) that are qualified by “materiality” shall
have been true and correct when made and shall be true and correct as of the
Additional Closing Date with the same force and effect as if made on such dates,
except to the extent such representations and warranties are as of another date,
in which case, such representations and warranties shall be true and correct as
of such other date.








5







--------------------------------------------------------------------------------



(ii)

Additional Purchase Price.  At the Initial Closing, the Investor shall have
tendered to the Company the Additional Purchase Price (less the amounts withheld
pursuant to Section 12.12) by wire transfer of immediately available funds to
the account specified in writing by the Company prior to the date hereof.

(iii)

No Injunction.  No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened in writing
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
any of the transactions contemplated by the Transaction Documents.

(b)

Conditions of the Investor to the Additional Closing.  The obligation of the
Investor to purchase the Additional Note to be issued to the Investor at the
Additional Closing is subject to the satisfaction, or (where legally
permissible) the waiver by the Investor, on the Additional Closing Date, of each
of the following conditions:

(i)

Representations and Warranties.  The representations and warranties of the
Company contained in this Agreement (x) that are not qualified by “materiality”
or “Material Adverse Effect” shall have been true and correct in all material
respects when made and shall be true and correct in all material respects as of
the Additional Closing Notice Date and the Additional Closing Date with the same
force and effect as if made on such dates, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such other date and (y) that are qualified by “materiality” or
“Material Adverse Effect” shall have been true and correct when made and shall
be true and correct as of the Additional Closing Notice Date and the Additional
Closing Date with the same force and effect as if made on such dates, except to
the extent such representations and warranties are as of another date, in which
case, such representations and warranties shall be true and correct as of such
other date.

(ii)

Performance of the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement, the Initial Note, the Warrants and the Registration
Rights Agreement to be performed, satisfied or complied with by the Company at
or prior to the Additional Closing Notice Date and the Additional Closing Date
(as applicable). The Company shall have delivered to the Investor on the
Additional Closing Date a written certification by an executive officer of the
Company to the foregoing substantially in the form attached hereto as Exhibit D.

(iii)

Registration Statement Effective. The Initial Registration Statement (as defined
in the Registration Rights Agreement) covering the resale by the Investor of the
Registrable Securities covered thereby shall have been declared effective under
the Securities Act by the Commission and shall remain effective, and the
Investor shall be permitted to utilize the Prospectus therein to resell such
Registrable Securities.

(iv)

No Material Notices. None of the following events shall have occurred and be
continuing: (a) receipt of any request by the Commission or any other federal or
state governmental authority for any additional information relating to the
Registration Statement, the Prospectus (as defined in the Registration Rights
Agreement) or any supplement to the Prospectus (each, a “Prospectus
Supplement”), or for any amendment of or supplement to the Registration
Statement, the Prospectus, or any Prospectus Supplement; (b) the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement or prohibiting
or suspending the use of the Prospectus or any Prospectus Supplement, or of the
suspension of qualification or exemption from qualification of the Securities
for offering or sale in any jurisdiction, or the initiation or contemplated
initiation of any proceeding for such purpose; or (c) the occurrence of any
event or the existence of any condition or state of facts, which makes any
statement of a material fact made in the Registration Statement, the Prospectus
or any Prospectus Supplement untrue or which requires the making of any
additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any Prospectus Supplement in order to state a
material fact required by the Securities Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the Prospectus
or any





6







--------------------------------------------------------------------------------

Prospectus Supplement, in light of the circumstances under which they were made)
not misleading, or which requires an amendment to the Registration Statement or
a supplement to the Prospectus or any Prospectus Supplement to comply with the
Securities Act or any other law (other than the transactions contemplated by the
Additional Closing Notice and the settlement thereof). The Company shall have no
knowledge of any event that could reasonably be expected to have the effect of
causing the suspension of the effectiveness of the Registration Statement or the
prohibition or suspension of the use of the Prospectus or any Prospectus
Supplement in connection with the resale of the Registrable Securities by the
Investor (other than filings required by the Company pursuant to the 1934 Act
prior to the time such filings are due to be filed by the Company under the 1934
Act).

(v)

No Suspension of Trading in or Notice of Delisting of Common Stock.  Trading in
the Common Stock shall not have been suspended by the Commission, the Trading
Market or the FINRA (except for any suspension of trading of less than fourteen
(14) days, which suspension shall be terminated prior to the Additional Closing
Notice Date), the Company shall not have received any final and non-appealable
notice that the listing or quotation of the Common Stock on the Trading Market
shall be terminated on a date certain (unless, prior to such date certain, the
Common Stock is listed or quoted on any other Trading Market), trading in
securities generally as reported on the Trading Market shall not have been
suspended or limited, nor shall a banking moratorium have been declared either
by the U.S. or New York State authorities (except for any suspension, limitation
or moratorium which shall be terminated prior to the Additional Closing Notice
Date), there shall not have been imposed any suspension of electronic trading or
settlement services by DTC with respect to the Common Stock that is continuing,
the Company shall not have received any notice from DTC to the effect that a
suspension of electronic trading or settlement services by DTC with respect to
the Common Stock is being imposed or is contemplated (unless, prior to such
suspension, DTC shall have notified the Company in writing that DTC has
determined not to impose any such suspension), nor shall there have occurred any
material outbreak or escalation of hostilities or other national or
international calamity or crisis that has had or would reasonably be expected to
have a material adverse change in any U.S. financial, credit or securities
market that is continuing.

(vi)

Compliance with Laws.  The Company shall have complied with all applicable
federal, state and local governmental laws, rules, regulations and ordinances in
connection with the execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party and the consummation of
the transactions contemplated hereby and thereby, including, without limitation,
the Company shall have obtained all permits and qualifications required by any
applicable state securities or “Blue Sky” laws for the offer and sale of the
Securities by the Company to the Investor and the subsequent resale of the
Registrable Securities by the Investor (or shall have the availability of
exemptions therefrom).

(vii)

No Injunction.  No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened in writing
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
any of the transactions contemplated by the Transaction Documents.

(viii)

No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened in writing, and no inquiry or investigation by any governmental
authority shall have been commenced or threatened in writing, against the
Company or any Subsidiary, or any of the officers, directors or affiliates of
the Company or any Subsidiary, seeking to restrain, prevent or change the
transactions contemplated by the Transaction Documents, or seeking material
damages in connection with such transactions.

(ix)

Listing of Securities.  All of the Conversion Shares and Warrant Shares that may
be issued pursuant to the Notes and Warrants, respectively, shall have been
approved for listing or quotation on the Trading Market as of the Closing Date,
in each case, without regard to any limitations on conversion or exercise set
forth in the Notes or Warrants, respectively, subject only to notice of
issuance,.

(x)

No Material Adverse Effect. No condition, occurrence, state of facts or event
constituting a Material Adverse Effect shall have occurred and be continuing.





7







--------------------------------------------------------------------------------



(xi)

Delivery of Initial Conversion Shares.  The Company shall have delivered on a
timely basis all of the Initial Conversion Shares issuable upon any conversion
of the Initial Note by the Investor, as applicable.

(xii)

Opinion of Counsel. On the Additional Closing Date, the Investor shall have
received an opinion from outside counsel to the Company, dated the Additional
Closing Date, in the form mutually agreed to by the parties hereto prior to the
date hereof.

(xiii)

Additional Note.  At the Additional Closing, the Company shall have tendered to
the Investor the Additional Note.

(xiv)

Current Public Information. The Current Report (as defined below) shall have
been filed with the Commission as required pursuant to Section 4.3, and the
Additional Press Release (as defined below) shall have been issued by the
Company in accordance with Section 4.3. All reports, schedules, registrations,
forms, statements, information and other documents required to have been filed
by the Company with the Commission since September 25, 2013, pursuant to the
reporting requirements of the 1934 Act, including all material required to have
been filed pursuant to Section 13(a) or 15(d) of the 1934 Act, shall have been
filed with the Commission under the 1934 Act.

(xv)

No Additional Note Conditions Failure.  No Additional Note Conditions Failure
shall exist.

4.3

Securities Law Disclosure; Publicity.  The Company shall by 9:00 a.m. (New York
City time) on the third (3rd) Trading Day immediately following the Initial
Closing Date, issue a Current Report on Form 8-K (the “Current Report”)
disclosing the material terms of the transactions contemplated hereby, and
including the Transaction Documents as exhibits thereto, within the time
required by the 1934 Act. From and after the issuance of the Current Report, the
Company represents to the Investor that the Company shall have publicly
disclosed all material, non-public information delivered to the Investor as of
such time by the Company or any of its subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents.  The Company shall, on or before 9:00
a.m. (New York City time) on the Trading Day immediately following the
Additional Closing Notice Date, issue a press release in form and substance
reasonably acceptable to the Investor disclosing that the Company has elected to
deliver an Additional Closing Notice to the Investor (the “Additional Press
Release”). From and after the issuance of the Additional Press Release, the
Company represents to the Investor that the Company shall have publicly
disclosed all material, non-public information delivered to the Investor as of
such time by the Company or any of its subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. The Company shall afford the Investor
and its counsel with a reasonable opportunity to review and comment upon, shall
consult with the Investor and its counsel on the form and substance of, and
shall give due consideration to all such comments from the Investor or its
counsel on, any press release, Commission filing or any other public disclosure
made by or on behalf of the Company relating to the Investor, its purchases
hereunder or any aspect of the Transaction Documents or the transactions
contemplated thereby, prior to the issuance, filing or public disclosure
thereof, and the Company shall not issue, file or publicly disclose any such
information to which the Investor shall reasonably object. For the avoidance of
doubt, the Company shall not be required to submit for review any such
disclosure contained in periodic reports filed with the Commission under the
Exchange Act if it shall have previously provided the same disclosure for review
in connection with a previous filing.

4.4

Legends.  The Securities may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144 (as defined
below), to the Company or to an affiliate of the Investor or in connection with
a pledge, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the 1933 Act.  The
Investor understands that the certificate or other instrument representing the
Notes and the Warrants and the stock certificates representing the Conversion
Shares and the Warrant Shares, respectively, except as set forth below, shall
bear any legends as required by applicable state





8







--------------------------------------------------------------------------------

securities or “Blue Sky” laws in addition to a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE][EXERCISABLE]
HAVE BEEN] [THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

The Company shall use its reasonable best efforts to cause the Transfer Agent to
remove the legend set forth above and to issue a certificate without such legend
to the holder of the Securities upon which it is stamped, or to issue to such
holder by electronic delivery at the applicable balance account at DTC, unless
otherwise required by state securities or “blue sky” laws, at such time as (i)
such Securities are registered for resale under the 1933 Act, (ii) in connection
with a sale, assignment or other transfer, such holder provides the Company with
an opinion of counsel, in a form reasonably acceptable to the Company’s legal
counsel, to the effect that such sale, assignment or transfer of the Securities
may be made without registration under the 1933 Act, or (iii) such holder
provides the Company and its legal counsel with reasonable assurance in writing
that the Securities can be sold, assigned or transferred pursuant to Rule 144 or
Rule 144A. In furtherance of the foregoing, the Company agrees that, following
the Effective Date or at such time as such legend is not required pursuant to
this Section 4.4, the Company shall, no later than three Trading Days following
the delivery by the Investor to the Company or the Transfer Agent of a
certificate representing Conversion Shares or Warrant Shares issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), either:
(A) issue and deliver (or cause to be issued and delivered) to the Investor a
certificate representing such Conversion Shares or Warrant Shares, as
applicable, that is free from all restrictive and other legends or (B) cause the
Transfer Agent to credit the Investor’s or its designee’s account at DTC through
its Deposit/Withdrawal at Custodian (DWAC) system with a number of shares of
Common Stock equal to the number of Conversion Shares or Warrant Shares, as
applicable, represented by the certificate so delivered by the Investor. If the
Company fails on or prior to the Legend Removal Date to either (i) issue and
deliver (or cause to be issued and delivered) to the Investor a certificate
representing the Conversion Shares or Warrant Shares, as applicable, that is
free from all restrictive and other legends or (ii) cause the Transfer Agent to
credit the balance account of the Investor or its designee at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system with a number of shares of Common
Stock equal to the number of the Conversion Shares or Warrant Shares, as
applicable, represented by the certificate delivered by the Investor pursuant
hereto, and if on or after the Legend Removal Date the Investor purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Investor of shares of Common Stock that the
Investor anticipated receiving from the Company without any restrictive legend,
then the Company shall, within three Trading Days after the Investor’s request,
pay cash to the Investor in an amount equal to the Investor’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased, at which point the Company’s obligation to deliver a certificate
or credit the Investor’s or its designee’s account at DTC for such shares of
Common Stock shall terminate and such shares shall be cancelled.

4.5

Short Sales. So long as the Notes remain outstanding, neither the Investor nor
any of its affiliates nor any entity managed or controlled by the Investor
(collectively, the “Restricted Persons” and each of the foregoing is referred to
herein as a “Restricted Person”) shall, directly or indirectly, engage in any
Short Sales involving the Company’s securities.  Notwithstanding the foregoing,
it is expressly understood and agreed that nothing contained herein
shall (without implication that the contrary would otherwise be true) prohibit
any Restricted Person from: (1) selling “long” (as defined under Rule 200
promulgated under Regulation SHO) the Securities; or (2) selling a number of
shares of Common Stock equal to the number of Conversion Shares and/or





9







--------------------------------------------------------------------------------

Warrant Shares, as applicable, that such Restricted Person is entitled to
receive under a pending Conversion Notice (as defined in the Notes) and/or
Exercise Notice (as defined in the Warrants) but has not yet taken possession of
so long as such Restricted Person delivers the Conversion Shares purchased
pursuant to such Conversion Notice and/or the Warrant Shares purchased pursuant
to such Exercise Notice, as applicable, to the purchaser thereof; provided,
however, such Restricted Person shall not be required to so deliver any such
Conversion Shares subject to such Conversion Notice or the Warrant Shares
purchased pursuant to such Exercise Notice, as applicable, if the Company fails
for any reason to deliver such Conversion Shares and/or Warrant Shares, as
applicable, to the Investor on the applicable settlement date upon the terms and
subject to the provisions of the Notes and/or such Warrant Shares to the
Investor on the applicable settlement date upon the terms and subject to the
provisions of the Warrants, as applicable.

5.

Representations and Warranties of the Company.  Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, the Company hereby makes the following representations and warranties
to the Investors as of the Initial Closing Date, the Additional Closing Notice
Date and the Additional Closing Date (each a “Representation Date”):

5.1

Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Florida.  The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a Material Adverse Effect.

5.2

Capitalization and Voting Rights.  The authorized capital stock of the Company
and the shares thereof issued and outstanding were as set forth in the Public
Reports as of the dates reflected therein. All of the outstanding shares of
Common Stock have been duly authorized and validly issued, and are fully paid
and nonassessable. Except as set forth in the Public Reports, this Agreement and
the Registration Rights Agreement, there are no agreements or arrangements under
which the Company is obligated to register the sale of any securities under the
Securities Act. Except as set forth in the Public Reports, no shares of Common
Stock are entitled to preemptive rights and there are no outstanding debt
securities and no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into or exchangeable for, any shares of capital stock of
the Company other than those issued or granted in the ordinary course of
business pursuant to the Company’s equity incentive and/or compensatory plans or
arrangements. Except for customary transfer restrictions contained in agreements
entered into by the Company to sell restricted securities or as set forth in the
Public Reports, the Company is not a party to, and it has no knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
of the Company. Except as set forth in the Public Reports, the offer and sale of
all capital stock, convertible or exchangeable securities, rights, warrants or
options of the Company issued prior to the applicable Representation Date
complied with all applicable federal and state securities laws, and no
stockholder has any right of rescission or damages or any “put” or similar right
with respect thereto that would have a Material Adverse Effect. Except as set
forth in the Public Reports, there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the Notes, the
Warrants, this Agreement or the Registration Rights Agreement or the
consummation of the transactions described herein or therein.

5.3

Authorization; Enforcement.  All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement, the Notes, the Warrants the
Registration Rights Agreement (the “Transaction Documents”) and the performance
of all obligations of the Company hereunder and thereunder, and the
authorization (or reservation for issuance), sale and issuance of the Notes and
the Warrants, and the Common Stock into which the Notes and the Warrants are
convertible or exercisable, as applicable, have been taken on or prior to the
date hereof.  Each of the Transaction Documents has been duly executed by the
Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.





10







--------------------------------------------------------------------------------



5.4

Valid Issuance of the Conversion Shares and Warrant Shares; Reservation of
Shares.  Each of the Notes and Warrants has been duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company other than restrictions on transfer under this Agreement and under
applicable state and federal securities laws.  Upon conversion in accordance
with the Notes or exercise in accordance with the Warrants (as the case may be),
the Conversion Shares and the Warrant Shares, respectively, when issued and
delivered in accordance with the terms of this Agreement and the Notes or the
Warrants, as applicable, for the consideration expressed herein and therein,
will be duly and validly issued, fully paid and non-assessable, free and clear
of all Liens imposed by the Company other than restrictions on transfer under
this Agreement and under applicable state and federal securities laws.  The
Company has reserved from its duly authorized capital stock a sufficient number
of shares of Common Stock for issuance of the Conversion Shares as required by
Section 8 of the Notes and Warrant Shares as required by Section 1(g) of the
Warrants.

5.5

Offering.  Subject to the truth and accuracy of the Investor’s representations
set forth in Section 6 of this Agreement, the offer and issuance of the
Securities as contemplated by this Agreement are exempt from the registration
requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the
qualification or registration requirements of state securities laws or other
applicable blue sky laws.  Neither the Company nor any authorized agent acting
on its behalf will take any action hereafter that would cause the loss of such
exemptions.

5.6

Public Reports.  The Company is current in its filing obligations under the 1934
Act, including without limitation as to its filings of Annual Reports on Form
10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K
(collectively, the “Public Reports”).  The Public Reports do not contain any
untrue statement of a material fact or omit to state any fact necessary to make
any statement therein not misleading.  The financial statements included within
the Public Reports for the fiscal year ended March 31, 2013 and for each
quarterly period after September 25, 2013 (the “Financial Statements”) have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods indicated and with each
other, except that unaudited Financial Statements may not contain all footnote
required by generally accepted accounting principles.  The Financial Statements
fairly present, in all material respects, the financial condition and operating
results of the Company as of the dates, and for the periods, indicated therein,
subject in the case of unaudited Financial Statements to normal year-end audit
adjustments.

5.7

Compliance With Laws.  The Company has not violated any law or any governmental
regulation or requirement which violation has had or would reasonably be
expected to have a Material Adverse Effect on its business and the Company has
not received written notice of any such violation.

5.8

Violations.  The consummation of the transactions contemplated by the
Transaction Documents and all other documents and instruments required to be
delivered in connection therewith will not result in or constitute any of the
following:  (a) a violation of any provision of the certificate of
incorporation, bylaws or other governing documents of the Company; (b) a
violation of any provisions of any applicable law or of any writ or decree of
any court or governmental instrumentality; (c) a default or an event that, with
notice or lapse of time or both, would be a default, breach, or violation of a
lease, license, promissory note, conditional sales contract, commitment,
indenture, mortgage, deed of trust, or other agreement, instrument, or
arrangement to which the Company is a party or by which the Company or its
property is bound; (d) an event that would permit any party to terminate any
agreement or to accelerate the maturity of any indebtedness or other obligation
of the Company; or (e) the creation or imposition of any lien, pledge, option,
security agreement, equity, claim, charge, encumbrance or other restriction or
limitation on the capital stock or on any of the properties or assets of the
Company.

5.9

Consents; Waivers.  No consent, waiver, approval or authority of any nature, or
other formal action, by any person, firm or corporation, or any agency, bureau
or department of any government or any subdivision thereof, not already
obtained, is required in connection with the execution and delivery of the
Transaction Documents by the Company or the consummation by the Company of the
transactions provided for herein and therein.

5.10

Sarbanes-Oxley Act. The Company is in material compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the date hereof.





11







--------------------------------------------------------------------------------



5.11

Absence of Litigation. Except as disclosed on Schedule 5.11 attached hereto,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against or affecting the
Company, the Common Stock or any of the Company’s officers or directors in their
capacities as such.

5.12

Material Changes; Undisclosed Events, Liabilities or Developments.  Since the
date of the latest audited financial statements included within the Public
Reports, except as specifically disclosed in a subsequent Public Report filed
prior to the date hereof: (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or affiliate, except pursuant to existing Company stock
option plans or the reverse merger transaction consummated on September 25,
2013. The Company does not have pending before the Commission any request for
confidential treatment of information.  Except for the issuance of the
Securities contemplated by this Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one Trading Day prior to the
date that this representation is made.

5.13

Intellectual Property.  The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights as described in the Public Reports as
necessary or required for use in connection with their respective businesses and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”).  None of, and the Company has not received
a notice (written or otherwise) that any of, the Intellectual Property Rights
has expired, terminated or been abandoned, or is expected to expire or terminate
or be abandoned, within two (2) years from the date of this Agreement.  The
Company has not received, since the date of the latest audited financial
statements included within the Public Reports, a written notice of a claim or
otherwise has any knowledge that the Intellectual Property Rights violate or
infringe upon the rights of any Person, except as could not have or reasonably
be expected to not have a Material Adverse Effect.  To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.  The Company has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.14

Registration Rights.  Other than the Investor or as set forth in the Public
Reports, no person has any right to cause the Company to effect the registration
under the 1933 Act of any securities of the Company.

5.15

Disclosure.  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Investor or its agents or counsel with any information that it believes
constitutes material, non-public information.  The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting transactions in securities of the Company.  All of the disclosure
furnished by or on behalf of the Company to the Investor regarding the Company
and its Subsidiaries, their respective businesses and the transactions
contemplated hereby, including the Disclosure Schedules to this Agreement, is
true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.   The Company acknowledges and agrees that
the Investor does not make nor has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 6 hereof.





12







--------------------------------------------------------------------------------



5.16

No Integrated Offering. Assuming the accuracy of the Investor’s representations
and warranties set forth in Section 6, neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
(i) the 1933 Act which would require the registration of any such securities
under the 1933 Act, or (ii) any applicable shareholder approval provisions of
any Trading Market on which any of the securities of the Company are listed or
designated.

5.17

Bankruptcy Status; Indebtedness.  The Company has no current intention or
expectation to file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the applicable
Representation Date.  Schedule 5.17 sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness (as defined below) of the Company
or any Subsidiary, or for which the Company or any Subsidiary has commitments.
 For the purposes of this Agreement, “Indebtedness” means (x) any liabilities
for borrowed money or amounts owed in excess of $100,000 (other than trade
accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $100,000 due under leases required to
be capitalized in accordance with GAAP.  The Company is not in default with
respect to any Indebtedness, except the convertible notes set forth in Schedule
5.18.

5.18

Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

5.19

No Disqualification Events. None of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering contemplated hereby, any beneficial owner of 20%
or more of the Company's outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the 1933 Act) connected with the Company in any capacity at the time of
sale (each, an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.

6.

Representations and Warranties of the Investor.  The Investor hereby represents,
warrants and covenants that:

6.1

Authorization.  The Investor has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement and the Registration Rights
Agreement, the performance of its obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby.

6.2

No Public Sale or Distribution. The Investor is (i) acquiring the Notes and the
Warrants, (ii) upon conversion of the Notes will acquire the Conversion Shares
and (iii) upon exercise of the Warrants will acquire the Warrant Shares for its
own account, not as a nominee or agent, and not with a view towards, or for
resale in connection with, the public sale or distribution of any part thereof,
except pursuant to sales registered or exempted under the 1933 Act. The Investor
is acquiring the Securities hereunder in the ordinary course of its business.
The Investor does not presently have any contract, agreement, undertaking,
arrangement or understanding, directly or indirectly, with any individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof (a “Person”) to sell, transfer, pledge, assign or otherwise
distribute any of the Securities.





13







--------------------------------------------------------------------------------



6.3

Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Securities, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Securities.

6.4

Reliance on Exemptions.  The Investor understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.

6.5

Information. The Investor and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by the Investor. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by the Investor or its
advisors, if any, or its representatives shall modify, amend or affect the
Investor’s right to rely on the Company’s representations and warranties
contained herein. The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities. The Investor is
relying solely on its own accounting, legal and tax advisors, and not on any
statements of the Company or any of its agents or representatives, for such
accounting, legal and tax advice with respect to its acquisition of the
Securities and the transactions contemplated by this Agreement.

6.6

No Governmental Review. The Investor understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

6.7

Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Investor is a party have been duly and validly authorized,
executed and delivered on behalf of the Investor and shall constitute the legal,
valid and binding obligations of the Investor enforceable against the Investor
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Investor of this
Agreement and each Transaction Document to which the Investor is a party and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Investor or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Investor is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “Blue Sky” laws) applicable to the
Investor, except in the case of clause (ii) above, for such conflicts, defaults
or rights which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Investor to
perform its obligations hereunder.

6.8

Organization and Standing. The Investor is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
New York.

6.9

Brokers or Finders.  The Investor represents and warrants, to the best of its
knowledge, that no finder, broker, agent, financial advisor or other
intermediary, nor any purchaser representative or any broker-dealer acting as a
broker, is entitled to any compensation in connection with the transactions
contemplated by this Agreement or the transactions contemplated hereby.

6.10

Ability to Perform.  There are no actions, suits, proceedings or investigations
pending against Investor or Investor’s assets before any court or governmental
agency (nor is there any threat thereof) which





14







--------------------------------------------------------------------------------

would impair in any way Investor’s ability to enter into and fully perform its
commitments and obligations under this Agreement or the transactions
contemplated hereby.

7.

Use of Proceeds. The Investor acknowledges that the Company will use the
proceeds received from the purchase of the Notes and Warrants for, among other
things, (i) costs and expenses relating to the sale of the Notes and Warrants to
the Investor and (ii) general working capital purposes.

8.

Rule 144 Availability; Public Information.  At all times during the period
commencing on the six (6) month anniversary of the Initial Closing Date and
ending at such time that all of the Securities can be sold without the
requirement to be in compliance with Rule 144(c)(1) under the 1933 Act and
otherwise without restriction or limitation pursuant to Rule 144 under the 1933
Act, the Company shall use its reasonable best efforts to ensure the
availability of Rule 144 under the 1933 Act to the Investor with regard to the
Conversion Shares and the Warrant Shares (assuming a cashless exercise of the
Warrants), including compliance with Rule 144(c)(1) under the 1933 Act.  If, (i)
at any time during the period commencing from the six (6) month anniversary of
the Initial Closing Date and ending on the first anniversary of the Additional
Closing Date, the Company shall fail for any reason to satisfy the current
public information requirement under Rule 144(c) under the 1933 Act (a “Public
Information Failure”), or (ii) the Company shall fail to take such action as is
reasonably requested by the Investor to enable the Investor to sell the
Conversion Shares and the Warrant Shares (assuming a cashless exercise of the
Warrants) pursuant to Rule 144 under the 1933 Act (including, without
limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Transfer Agent as may be reasonably
requested from time to time by the Investor and otherwise fully cooperate with
Investor and Investor’s broker to effect such sale of securities pursuant to
Rule 144 under the 1933 Act) (a “Process Failure”), then, in either case, in
addition to the Investor’s other available remedies, the Company shall pay to a
Investor, in cash, as liquidated damages and not as a penalty, by reason of any
such delay in or reduction of its ability to sell the Securities, an amount in
cash equal to two percent (2.0%) of the aggregate Purchase Price of the
Investor’s Securities on the day of a Public Information Failure or Process
Failure, as applicable, and on every thirtieth (30th) day (pro rated for periods
totaling less than thirty days) thereafter until (a) in the case of a Process
Failure, the date such Process Failure is cured, or (b) in the case of a Public
Information Failure, the earlier of (1) the date such Public Information Failure
is cured and (b) such time that such public information is no longer required
for the Investor to transfer the Conversion Shares or the Warrant Shares
(assuming a cashless exercise of the Warrants) pursuant to Rule 144 under the
1933 Act.  The payments to which the Investor shall be entitled pursuant to this
Section 8 are referred to herein as “Rule 144 Failure Payments.” Rule 144
Failure Payments shall be paid on the earlier of (i) the last day of the
calendar month during which such Rule 144 Failure Payments are incurred and (ii)
the third (3rd) Trading Day after the event or failure giving rise to the Rule
144 Failure Payments is cured.

9.

Indemnification. The Company agrees to indemnify, hold harmless, reimburse and
defend the Investor, and its officers, directors, agents, affiliates, members,
managers, control persons, and principal shareholders, against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon the Investor or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
Company or breach of any representation or warranty by Company in this Agreement
or in any exhibits or schedules attached hereto, or other agreement delivered
pursuant hereto; or (ii) after any applicable notice and/or cure periods, any
breach or default in performance by the Company of any covenant or undertaking
to be performed by the Company hereunder, or any other agreement entered into by
the Company and the Investor relating hereto.  Notwithstanding anything herein
to the contrary, in no event shall the Company be liable to the Investor (in the
aggregate) for more than the Purchase Price paid by the Investor.

10.

Participation Rights.  During the period commencing on the date hereof and
ending 180 calendar days after the date hereof, neither the Company nor any of
its Subsidiaries shall, directly or indirectly, effect any Subsequent Placement
(as defined below) unless the Company shall have first complied with this
Section 10.

10.1

At least three (3) Trading Days prior to any proposed or intended Subsequent
Placement, the Company shall deliver to the Investor a written notice of its
proposal or intention to effect a Subsequent Placement (each such notice, a
“Pre-Notice”), which Pre-Notice shall not contain any information (including,
without limitation, material, non-public information) other than: (i) a
statement that the Company proposes or intends to effect a Subsequent Placement,
(ii) a statement that the statement in clause (i) above does not constitute
material, non-public information and (iii) a statement informing the Investor
that it is entitled to receive an Offer





15







--------------------------------------------------------------------------------

Notice (as defined below) with respect to such Subsequent Placement upon its
written request. Upon the written request of the Investor within three (3)
Trading Days after the Company’s delivery to the Investor of such Pre-Notice,
and only upon a written request by the Investor, the Company shall promptly, but
no later than one (1) Trading Day after such request, deliver to the Investor an
irrevocable written notice (the “Offer Notice”) of any proposed or intended
issuance or sale or exchange (the “Offer”) of the securities being offered (the
“Offered Securities”) in a Subsequent Placement, which Offer Notice shall (w)
identify and describe the Offered Securities, (x) describe the price and other
terms upon which they are to be issued, sold or exchanged, and the number or
amount of the Offered Securities to be issued, sold or exchanged, (y) identify
the Persons (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with the Investor in accordance with the terms of the Offer all of the
Offered Securities.

10.2

To accept an Offer, in whole or in part, the Investor must deliver a written
notice to the Company prior to the end of the second (2nd) Business Day after
the Investor’s receipt of the Offer Notice (the “Offer Period”), setting forth
the portion of the Offered Securities that the Investor elects to purchase (in
either case, the “Notice of Acceptance”). Notwithstanding the foregoing, if the
Company desires to modify or amend the terms and conditions of the Offer prior
to the expiration of the Offer Period, the Company may deliver to the Investor a
new Offer Notice and the Offer Period shall expire on the third (3rd) Business
Day after the Investor’s receipt of such new Offer Notice.

10.3

The Company shall have twenty (20) Business Days from the expiration of the
Offer Period above (i) to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Investor (the “Refused Securities”) pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.

10.4

In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 10.3 above), then the Investor may, at its sole option and in its sole
discretion, reduce the number or amount of the Offered Securities specified in
its Notice of Acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that the Investor elected to purchase pursuant
to Section 10.2 above multiplied by a fraction, (i) the numerator of which shall
be the number or amount of Offered Securities the Company actually proposes to
issue, sell or exchange (including Offered Securities to be issued or sold to
the Investor pursuant to this Section 10 prior to such reduction) and (ii) the
denominator of which shall be the original amount of the Offered Securities. In
the event that the Investor so elects to reduce the number or amount of Offered
Securities specified in its Notice of Acceptance, the Company may not issue,
sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Investor in accordance with Section 10.1 above.

10.5

Upon the closing of the issuance, sale or exchange of all or less than all of
the Refused Securities, the Investor shall acquire from the Company, and the
Company shall issue to the Investor, the number or amount of Offered Securities
specified in its Notice of Acceptance. The purchase by the Investor of any
Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and the Investor of a separate purchase agreement
relating to such Offered Securities reasonably satisfactory in form and
substance to the Investor and its counsel.

10.6

Any Offered Securities not acquired by a Buyer or other Persons in accordance
with this Section 10 may not be issued, sold or exchanged until they are again
offered to the Investor under the procedures specified in this Agreement.

10.7

The Company and the Investor agree that if the Investor elects to participate in
the Offer, neither the Subsequent Placement Agreement with respect to such Offer
nor any other transaction documents related thereto (collectively, the
“Subsequent Placement Documents”) shall include any term or provision whereby
the





16







--------------------------------------------------------------------------------

Investor shall be required to agree to any restrictions on trading as to any
securities of the Company or be required to consent to any amendment to or
termination of, or grant any waiver, release or the like under or in connection
with, any agreement previously entered into with the Company or any instrument
received from the Company.

10.8

Notwithstanding anything to the contrary in this Section 10 and unless otherwise
agreed to by the Investor, the Company shall either confirm in writing to the
Investor that the transaction with respect to the Subsequent Placement has been
abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case, in such a manner such that the Investor will not be
in possession of any material, non-public information, by the fifth (5th)
Business Day following delivery of the Offer Notice. If by such fifth (5th)
Business Day, no public disclosure regarding a transaction with respect to the
Offered Securities has been made, and no notice regarding the abandonment of
such transaction has been received by the Investor, such transaction shall be
deemed to have been abandoned and the Investor shall not be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries. Should the Company decide to pursue such transaction with respect
to the Offered Securities, the Company shall provide the Investor with another
Offer Notice and the Investor will again have the right of participation set
forth in this Section 10. The Company shall not be permitted to deliver more
than one Offer Notice to the Investor in any sixty (60) day period, except as
expressly contemplated by the last sentence of Section 10.2.

10.9

The restrictions contained in this Section 10 shall not apply in connection with
the issuance of any Excluded Securities (as defined below).

10.10

For purposes of this Section 10, the following definitions shall apply:

(a)

“Approved Stock Plan” means any employee benefit plan which has been approved by
the board of directors of the Company prior to or subsequent to the date hereof
pursuant to which shares of Common Stock and standard equity based awards to
acquire Common Stock or its equivalent may be issued to any employee, officer,
consultant or director for services provided to the Company in their capacity as
such.

(b)

“Convertible Securities” means any capital stock or other security of the
Company or any of its Subsidiaries that is at any time and under any
circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.

(c)

“Excluded Securities” means (A) shares of Common Stock or standard equity based
awards to acquire Common Stock or its equivalent issued to directors, officers,
consultants or employees of the Company in their capacity as such pursuant to an
Approved Stock Plan (as defined below), provided that (1) all such issuances
(taking into account the shares of Common Stock issuable upon exercise of such
options) after the date hereof pursuant to this clause (A) do not, in the
aggregate, exceed more than 10% of the Common Stock issued and outstanding
immediately prior to the date hereof and (2) the exercise price of any such
options is not lowered, none of such options are amended to increase the number
of shares issuable thereunder and none of the terms or conditions of any such
options are otherwise materially changed in any manner that adversely affects
the Investor; (B) shares of Common Stock issued upon the conversion or exercise
of Convertible Securities (other than standard options to purchase Common Stock
issued pursuant to an Approved Stock Plan that are covered by clause (A) above)
issued prior to the date hereof, provided that the conversion price of any such
Convertible Securities (other than standard options to purchase Common Stock
issued pursuant to an Approved Stock Plan that are covered by clause (A) above)
is not lowered, none of such Convertible Securities (other than standard options
to purchase Common Stock issued pursuant to an Approved Stock Plan that are
covered by clause (A) above) are amended to increase the number of shares
issuable thereunder and none of the terms or conditions of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (A) above) are otherwise
materially changed in any manner that adversely affects the Investor; (C) the
Securities, (D) shares of Common Stock or Convertible Securities issued or
issuable in connection with strategic alliances, acquisitions, mergers, and
strategic partnerships, provided, that (1) the primary purpose of such issuance
is not to raise capital, (2) the purchasers or acquirers of the securities in
such issuance does not include any affiliate of the Company or any of its
Subsidiaries and solely consists of either (x) the actual participants in such
strategic alliance or strategic partnership, (y) the actual owners of such
assets or securities acquired in such acquisition or merger or (z) the
stockholders, partners or members of the foregoing Persons, (3) the number or





17







--------------------------------------------------------------------------------

amount of securities issued to such Person by the Company shall not be
disproportionate to such Person’s actual participation in such strategic
alliance or strategic partnership or ownership of such assets or securities to
be acquired by the Company, as applicable and (E) up to $750,000, in the
aggregate, of shares of Common Stock and/or Convertible Securities in Subsequent
Placements in compliance with Section 11.2 below.

(d)

“Subsequent Placement” means any, direct or indirect, issuance, offer, sale,
grant of any option or right to purchase, or otherwise disposition of (or
announcement of any issuance, offer, sale, grant of any option or right to
purchase or other disposition of) any equity security or any equity-linked or
related security (including, without limitation, any “equity security” (as that
term is defined under Rule 405 promulgated under the 1933 Act), any Convertible
Securities, any debt, any preferred stock or any purchase rights) of the Company
or any of its Subsidiaries, including, without limitation, pursuant to Section
3(a)(9) or Section 3(a)(10) of the 1933 Act.

11.

Transaction Restrictions.

11.1

Investor Restrictions.  At any time during the period commencing on the date
hereof and ending on the earlier of (x) the date, if any, the Closing Bid Price
(as defined in the Notes) of the Common Stock is less than $0.01 and (y) the
seven month anniversary of the date hereof, the Investor shall not sell
Conversion Shares or Warrant Shares on any Trading Day in an amount, in the
aggregate, exceeding the greater of (i) $15,000 or (ii) 15% of the composite
aggregate dollar trading volume of the Common Stock as reported on Bloomberg,
L.P. for such Trading Day.

11.2

Company Restrictions.

(a)

So long as any Notes or Warrants remain outstanding, the Company shall not
consummate any exchange (i) of any security of the Company or any of its
subsidiaries for any other security of the Company or any of its subsidiaries
except to the extent (x) consummated pursuant to an exchange registered under a
registration statement of the Company filed pursuant to the 1933 Act and
declared effective by the Securities and Exchange Commission or (y) such
exchange is exempt from registration pursuant to an exemption provided under the
1933 Act (other than Section 3(a)(10) of the 1933 Act) or (ii) of any
indebtedness or other securities of the Company or any of its subsidiaries
relying on the exemption provided by Section 3(a)(10) of the 1933 Act.
 Notwithstanding the foregoing, the Company shall not, directly or indirectly,
cooperate with any person to effect any exchange of securities of the Company
(whether pursuant to Section 3(a)(9) or 3(a)(10) of the 1933 Act or otherwise)
in connection with a proposed sale of such securities from an existing holder of
such securities to a third party.

(b)

So long as any Notes or Warrants remain outstanding, the Company shall not,
directly or indirectly, (i) issue or sell any convertible securities either (A)
at a conversion, exercise or exchange rate or other price that is based upon
and/or varies with the trading prices of, or quotations for, the shares of
Common Stock at any time after the initial issuance of such convertible
securities, or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such
convertible securities or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock, or (ii) enter into any agreement (including, without
limitation, an “equity line of credit” or an “at-the-market offering”) whereby
the Company or any of its subsidiaries may sell securities at a future
determined price (other than standard and customary “preemptive” or
“participation” rights).  The Investor shall be entitled to obtain injunctive
relief against the Company and its subsidiaries to preclude any such issuance,
which remedy shall be in addition to any right to collect damages.





18







--------------------------------------------------------------------------------



12.

Miscellaneous

12.1

Successors and Assigns.  Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
the Securities).  Nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties hereto or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

12.2

Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Illinois, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Illinois or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Illinois. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Chicago, Illinois, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

12.3

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

12.4

Notices.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given:  (a) upon personal delivery to the party to
be notified, (b) when sent by confirmed telex, facsimile or e-mail if sent
during normal business hours of the recipient; if not, then on the next Trading
Day, (c) five (5) Trading Days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt.  All communications shall be
sent to (a) in the case of the Company, to HydroPhi Technologies Group, Inc., 4
Oakcliff Road, Suite C6, Doraville, GA, 30340, Telephone Number: 404-974-9910,
E-mail: rms@hydrophi.com, Attention: Roger Slotkin, President, or (b) in the
case of the Investor, to 31 Group, LLC, c/o Magna Group, 5 Hanover Square, New
York, NY 10004, Telephone Number: (347) 491-4240, Fax: (646) 737-9948,
Attention:  Marc Manuel, with a copy (which shall not constitute notice) to
Greenberg Traurig, LLP, The MetLife Building, 200 Park Avenue, New York, New
York 10166, Telephone Number (212) 801-9200, Fax: (212) 801-6400, Attention:
Anthony J. Marsico, Esq.

12.5

Finder’s Fees.  Each party represents that it neither is nor will be obligated
for any finders’ fee or commission in connection with this transaction.  The
Company shall indemnify and hold harmless each Investor from any liability for
any commission or compensation in the nature of a finders’ fee (and the costs
and expenses of defending against such liability or asserted liability) for
which the Company or any of its officers, employees or representatives is
responsible.

12.6

Amendments and Waivers.  No provision of this Agreement may be amended other
than by a written instrument signed by both parties hereto. No provision of this
Agreement may be waived other than in a written instrument signed by the party
against whom enforcement of such waiver is sought. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercises thereof or of any other right,
power or privilege.





19







--------------------------------------------------------------------------------



12.7

Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

12.8

Entire Agreement.  This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein.

12.9

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

12.10

Interpretation.  Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.

12.11

Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, the Investor and the Company
will be entitled to specific performance under the Transaction Documents.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in the
Transaction Documents and hereby agree to waive and not to assert in any action
for specific performance of any such obligation the defense that a remedy at law
would be adequate.

12.12

Fees and Expenses.  Each party shall bear its own fees and expenses related to
the transactions contemplated by the Transaction Documents; provided, however,
that (i) $35,000 (less $5,000 heretofore paid by the Company to the Investor)
shall be withheld by the Investor from its applicable Initial Purchase Price at
the Initial Closing as a non-accountable and non-refundable document preparation
fee (the “Document Preparation Fee”) in connection with the preparation,
negotiation, execution and delivery of the Transaction Documents and legal due
diligence of the Company, and shall be paid directly to the Investor’s counsel
on the Initial Closing Date by wire transfer of immediately available funds. For
the avoidance of doubt, the Document Preparation Fee (and any portion thereof)
shall be non-refundable when paid. The Company shall pay all transfer agent fees
(including, without limitation, any fees required for same-day processing of any
instruction letter delivered by the Company and any conversion or exercise
notice delivered by a Investor), stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Investor.

13.

Additional Defined Terms.  In addition to the terms defined elsewhere in this
Agreement, the Notes, the Warrants the following terms have the meanings set
forth in this Section 11:

13.1

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

13.2

“Additional Note Conditions” means, as of any given date of determination: (i)
all the Conversion Shares and the Warrant Share may be issued in full without
violating the rules or regulations of the Trading Market on which the Common
Stock is then listed or designated for quotation (as applicable); (ii) no public
announcement of a pending, proposed or intended Fundamental Transaction shall
have occurred which has not been abandoned, terminated or consummated; (iii) the
Company shall have no knowledge of any fact that would reasonably be expected to
cause any Registration Statement required to be filed pursuant to the
Registration Rights Agreement to not be effective or the prospectus contained
therein to not be available for the resale of all of the Registrable Securities
in accordance with the terms of the Registration Rights Agreement; (iv) the
Investor shall not be in possession of any material, non-public information
provided to any of them by the Company, any of its affiliates or any of their
respective employees, officers, representatives, agents or the like; (v) there
shall not have occurred any suspension of electronic trading or settlement
services by the DTC with respect to the Common Stock occurs and is continuing or
any receipt by the Company of any notice from DTC to the effect that a
suspension of electronic trading or settlement services by DTC with respect to
the Common Stock is being imposed or is contemplated (unless, prior to such
suspension, DTC shall have notified the Company in writing that DTC has
determined not to impose any such suspension); (vi) no Public Information
Failure shall exist and (vi) there shall not





20







--------------------------------------------------------------------------------

have occurred an Event of Default (as defined in the Initial Note) or an event
that with the passage of time or giving of notice would constitute an Event of
Default (as defined in the Initial Note).

13.3

“Additional Note Conditions Failure” means that on any day during the period
commencing on the Additional Closing Notice Date through the Additional Closing
Date, the Additional Note Conditions have not been satisfied (or waived in
writing by the Investor).

13.4

 “Commission” means the United States Securities and Exchange Commission.

13.5

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any Convertible Security, Option or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

13.6

“Effective Date” means the date that the Initial Registration Statement (as
defined in the Registration Rights Agreement) filed pursuant to the Registration
Rights Agreement has been declared effective by the Commission.

13.7

“Liens” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

13.8

“Material Adverse Effect” means (i) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
or (iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document.

13.9

“Registrable Securities” shall have the meaning set forth in the Registration
Rights Agreement.

13.10

“Short Sales” shall mean “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the 1934 Act.

13.11

“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries.

13.1

 “Trading Day” means any day on which the Common Stock is traded on the Trading
Market, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on the Trading Market for less than 4.5 hours
or any day that the Common Stock is suspended from trading during the final hour
of trading on the Trading Market (or if the Trading Market does not designate in
advance the closing time of trading on the Trading Market, then during the hour
ending at 4:00:00 p.m., New York City time) unless such day is otherwise
designated as a Trading Day in writing by the Investor.

13.2

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the OTC
Bulletin Board, The NASDAQ Global Market, The NASDAQ Global Select Market, The
NASDAQ Capital Market, the New York Stock Exchange, NYSE Arca, the NYSE MKT, or
the OTCQX Marketplace or the OTCQB Marketplace operated by OTC Markets Group
Inc. (or any successor to any of the foregoing).

13.3

“VWAP” means the volume weighted average price (the aggregate sales price of all
trades of Common Stock during a Trading Day divided by the total number of
shares of Common Stock traded during such Trading Day) of the Common Stock
during a Trading Day as reported by Bloomberg L.P. using the AQR function.





21







--------------------------------------------------------------------------------

[SIGNATURES ON THE FOLLOWING PAGE]





22







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.




THE COMPANY

 

HYDROPHI TECHNOLOGIES GROUP, INC.

 

 

 

 

By:

/s/ Roger M. Slotkin

Name:

Roger M. Slotkin

Title:

Chief Executive Officer




















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.




THE INVESTOR:

 

 

31 GROUP, LLC

 

 

 

 

 

 

By:

/s/ Joshua Sason

 

Name:  Joshua Sason

 

Title:  Managing Member

















--------------------------------------------------------------------------------







Schedule I







(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

 

 

 

 

 

 

 

 

 

 

 

 

Investor

 

Address and Facsimile

Number

 

Original

Principal

Amount of

Initial Notes

 

Number of

Warrant Shares

 

Original

Principal

Amount of

Additional

Notes

 

Initial
Purchase Price

 

Additional
Purchase Price

 

 

 

 

 

 

 

 

 

 

 

 

 

31 Group, LLC

 

c/o Magna Group
5 Hanover Square
New York, NY 10004
Tel: (347) 491-4240

Fax: (646) 737-9948

Attention:  Marc Manuel




with a copy (which shall not constitute notice) to




Greenberg Traurig, LLP

The MetLife Building

200 Park Avenue

New York, New York 10166
Tel: (212) 801-9200
Fax: (212) 801-6400
Attention: Anthony J. Marsico, Esq.

 

$924,000

 

2,647,059

 

$1,040,000

 

$600,000

 

$1,000,000















